          Case 3:20-cv-01498-BGS Document 5 Filed 08/04/20 PageID.16 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CRISTIAN VARGAS NAVA,                                Case No.: 20CV1498 BGS
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN DISTRICT
                                                          COURT WITHOUT PREPAYING
14   ANDREW SAUL, Commissioner of
                                                          FEES OR COSTS
     Social Security,
15
                                       Defendant.
16                                                        [ECF 3]
17
18           Plaintiff, proceeding with counsel, has filed a Complaint seeking judicial review of
19   a final decision by the Commissioner of Social Security denying disability benefits.
20   (ECF 1.) Plaintiff also submitted an Application to Proceed in District Court Without
21   Prepaying Fees or Costs (“Application”). (ECF 3.)
22           Pursuant to 28 U.S.C. § 1915(a), a court may authorize the commencement of a
23   suit without the prepayment of fees if the plaintiff submits an affidavit including a
24   statement of all his assets, demonstrating an inability to pay the filing fees. The
25   Application sufficiently shows Plaintiff lacks the financial resources to pay filing fees.
26   Accordingly, the Court GRANTS Plaintiff’s Application and ORDERS as follows:
27        1. The Clerk shall issue the summons and provide Plaintiff with this Order, a certified
28           copy of the Complaint, the summons, and a blank USM Form 285.

                                                      1
                                                                                      20CV1498 BGS
       Case 3:20-cv-01498-BGS Document 5 Filed 08/04/20 PageID.17 Page 2 of 2



 1     2. Plaintiff shall complete the Form 285 and forward it to the U.S. Marshal.
 2     3. The U.S. Marshal shall serve a copy of the Complaint, summons, and this Order
 3        granting Plaintiff’s Application upon Defendant as directed on the Form 285. All
 4        costs of service shall be advanced by the United States.
 5     4. Plaintiff shall serve upon Defendant, or if appearance has been entered by counsel,
 6        upon Defendant’s counsel, a copy of every further pleading or other document
 7        submitted for consideration of the Court. Plaintiff shall include with the original
 8        paper to be filed with the Clerk of Court a certificate stating the manner in which a
 9        true and correct copy of any document was served on Defendant or counsel for
10        Defendant and the date of service.
11   Dated: August 4, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                   20CV1498 BGS
